Citation Nr: 1706767	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO. 10-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In August 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the case in order for the RO to retrieve the Veteran's treatment records concerning his cervical spine surgery, as well as employment records from the Veteran's time with the United States Postal Service.

Although the RO contacted the Veteran in an attempt to retrieve these records, the Veteran eventually and only submitted the dates of his employment with the postal service from October 1993 to December 1993 and from January 1994 to March 2007. The Veteran did not forward to the RO a signed authorization for the release of these records, and the RO did not inquire further.
The RO will again attempt to secure a signed authorization from the Veteran for the release of these records. 

Conversely, THE VETERAN IS ADVISED that he must fully cooperate in this effort. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Zarycki v. Brown, 6 Vet. App. 91 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a). IF THE VETERAN DOES NOT FULLY COOPERATE, THE CLAIM WILL BE DECIDED ON THE BASIS OF THE EVIDENCE OF RECORD AND MAY BE DENIED. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the medical records associated with the Veteran's cervical spine surgery. Such records should include, but are not limited to, hospital discharge summaries, surgical reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, prescription records, and reports of follow-up treatment.

If the requested records are held by an entity affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

2. Contact the United States Postal Service (USPS) and request copies of the Veteran's employment records, including, but not limited to, employment applications, medical records and the reports of any pre-employment examinations, job descriptions, reports of job training, reports of job performance, reports of duty limitations or changes, reports of workman's compensation claims or claims for other disability benefits, reports of vocational rehabilitation or job retraining, reports of union involvement, reports of termination and the reason for termination, and entitlement to any associated severance pay. 

If the USPS does not have such documents, request that the USPS provide a statement on agency letterhead stationary addressing the foregoing concerns.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. The AOJ must also notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

4. Obtain any outstanding VA medical records and associate them with the claims file. If appropriate, conduct any further medical inquiry.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence.

If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




